Citation Nr: 1817592	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-40 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to an initial rating in excess 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to July 30, 2012, for the grant of service connection and the assignment of a 100 percent disability rating for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to an effective date earlier than July 30, 2012, for the grant of Chapter 35 Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from April 1957 to March 1960.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

A July 2012 rating decision granted service connection for PTSD and assigned a 50 percent rating effective April 12, 2011, the date of the service connection claim.

A March 2013 rating decision denied service connection for a seizure disorder; granted service connection for COPD and assigned a 100 percent evaluation effective April 12, 2011; continued the 50 percent rating for PTSD; and granted entitlement to DEA effective April 12, 2011.

A May 2013 rating decision denied service connection for erectile dysfunction.  The decision also addressed an administrative error with regards to the April 12, 2011 effective date assigned for COPD.

A July 2014 rating decision assigned an effective date of July 30, 2012 for the grant of service connection and 100 percent rating assigned for COPD; as well as eligibility to DEA, based on the date of the claim.  The RO noted that the April 12, 2011 effective date was assigned in administrative error.  The issues have been characterized to reflect the history.

In a September 2017 rating decision, the RO denied the Veteran's service connection claim that pertained to sleep apnea.  In December 2017 he submitted a notice of disagreement (NOD) with the denial of that decision.  Although there is no indication that a statement of the case (SOC) has been issued, the RO issued the Veteran an Appeals Process Letter in December 2017.  Hence, the Board discerns no need to remand to the RO for issuance of an SOC in this matter.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  The seizure disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

3.  For the entire period under consideration, the Veteran's PTSD has been shown to result in occupational and social impairment with reduced reliability and productivity and with symptoms such as intrusive thoughts, flashbacks, insomnia, irritability, hypervigilance, startle reaction, anxiety with panic attacks more often than weekly, disturbances of motivation and depressed mood.

4.  The objective evidence shows the Veteran was diagnosed with COPD prior to July 30, 2012.

5.  No communication was received prior to July 30, 2012, that could be interpreted as an informal or formal claim for service connection for COPD.

6.  Prior to July 30, 2012, the Veteran was not permanently and totally disabled due to a service-connected disability and did not meet the criteria for DEA benefits



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102; 3.303, 3.310 (2017).

2.  The criteria for entitlement to service connection for a seizure disorder have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102; 3.303 (2017).

3.  For the entire appeal period the criteria for a rating higher than 50 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (Code) 9411 (2017).

4.  The criteria for entitlement to an effective date earlier than July 30, 2012, for the grant of service connection and the assignment of 100 percent disability rating for COPD are not met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.114, 3.400, 3.816 (2017).

5.  The criteria for entitlement to DEA benefits were not met prior to July 30, 2012. 38 U.S.C. §§ 3501, 3510, 5113 (2012); 38 C.F.R. §§ 3.807 (a), 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established under 38 C.F.R. § 3.303 (b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303 (b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability. 38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.

Erectile dysfunction and seizure disorder

The Veteran contends that his current erectile dysfunction is due to military service or to medications taken for service-connected PTSD.

Upon review of his service treatment records (STRs), there is no evidence to show that the Veteran suffered from erectile dysfunction while he was in service.  Further, on March 1960 separation examination clinical evaluation of the urinary and neurological systems was normal.

Post-service private treatment reports from Christus St. Michael Health System, Collom & Carney Clinic, Wadley Regional Medical Center, and Little River Memorial Hospital show no significant history related to erectile dysfunction. 

In several statements, the Veteran reported suffering from erectile dysfunction which he believed to be the result of his PTSD.  He reported that he has not sought medical assistance with this matter.  The Board finds that the Veteran is competent to report such symptoms; however, as he is not shown to be a medical professional, his opinion regarding such dysfunction's etiology is not deemed competent. 

The Veteran was scheduled for multiple VA examinations for the condition; however, he failed to report.  In the final request, he notified the Shreveport VA Medical Center that he was unable to attend due to failing health.  In lieu of an in-person examination, a disability benefits questionnaire was completed based upon a review of the acceptable clinical evidence.  In June 2016, the VA examiner found that the Veteran suffers from erectile dysfunction which is multifactorial in etiology.  Regarding the relationship to service-connected PTSD, he opined that the erectile dysfunction is less likely than not due to, the result of, or aggravated beyond a natural progression by PTSD or the medications taken for this condition.  He reasoned that this is not a medically recognized relationship of medications and PTSD.

After weighing all the evidence, the Board finds great probative value in the June 2016 VA examiner's opinion.  This opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his assertion that his erectile dysfunction was secondary to medications prescribed for his service-connected PTSD.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  As such, service connection on a direct or secondary basis is not warranted.

Consideration has been given to the Veteran's personal assertion that his erectile dysfunction was the result of service, or service connected PTSD, or medications for his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issues in this case, the etiology of erectile dysfunction, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The etiology of erectile dysfunction is not the type of question that is readily amenable to mere lay diagnosis, as the evidence shows that physical examinations, which may include urology examinations, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

That is, although the Board readily acknowledges that Veteran is competent to report erectile dysfunction, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether service-connected PTSD or medications for his service-connected PTSD caused or aggravated his erectile dysfunction.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating PTSD or evaluating urological disorders such as erectile dysfunction.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for erectile dysfunction have not been met, and the claim is denied.

Seizure disorder

The Veteran claims that he suffers from a seizure disorder as a result of his military service. 

With respect to evidence of a current disability, it is undisputed that the Veteran suffers from a seizure disorder.  

With respect to in-service incurrence or aggravation of a disease or injury, the Board observes that the Veteran's service treatment and personnel records show no in-service injury, diagnosis, or treatment relating to a seizure disorder.  Indeed on March 1960 separation examination clinical evaluation of the neurological system was normal. 

Finally, the various treatment records associated with the file that provides no evidence that the seizure disorder is related to service.  Indeed, in December 1988, the RO received an October 1988 hospital summary that documents the Veteran has had a generalized seizure disorder since suffering a concussion due to a 1974 motor vehicle accident.

The Board places little probative weight on the Veteran's contention that his seizure activity is due to his military service.  The Board finds it to be highly likely that the STRs or personnel records would document such a medical issue had it actually occurred.  The Board again acknowledges that the Veteran is competent to report his observations.  However, the Board finds that the question regarding the potential relationship between the Veteran's seizure and any instance of his military service is too complex in nature for lay observations.  See Jandreau, 492 F.3d at 1376-77.

Thus, neither an in-service disease or injury, nor a nexus with service is shown, and service connection on a direct basis is not warranted.  

With regard to granting service connection on a presumptive basis, the Board notes that there is no medical evidence of record or credible lay evidence of record demonstrating that the Veteran developed a seizure disorder to a degree of 10 percent or more within one year following separation from service.  Further, the Veteran has not reported that a seizure disorder has continued since service.  As such, the credible, competent evidence of record does not reflect that the Veteran developed a seizure disorder to a degree of 10 percent or more within one year following separation from service, and he does not contend continuous symptoms; and service connection cannot be granted for such on a presumptive basis or on the basis of continuity.

In the absence of any persuasive evidence that the Veteran's current seizure disorder had an onset during his service or is otherwise etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Increased rating- PTSD

The Veteran seeks entitlement to a disability evaluation greater than 50 percent for his service-connected PTSD.  

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Disability evaluations are determined by assessing the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The primary focus in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Code 9411, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.   

Medical records from Christus St. Michael Health System show that the Veteran has panic attacks when going outside.  Continued psychiatric medication management is noted through the Collom & Carney Clinic due to significant difficulty with anxiety.  The Board notes, however, these records failed to show findings congruent with social and occupational impairment consistent with deficiencies in most areas.

During the February 2012 VA examination, the examiner assessed that the Veteran suffers from occupational and social impairment with reduced reliability and productivity.  The Veteran reported being married for forty-seven years with two children and four grandchildren whom he does not often see.  When his family visits, he reported isolating in his room.  The Veteran reported no hobbies and rarely leaving his house.  Symptoms on mental status examiner were noted as including depressed mood, anxiety, suspiciousness, panic attacks occurring weekly, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  

Based on the foregoing evidence, the Board determines that an increased disability rating in excess of 50 percent for the Veteran's PTSD is not warranted.  

During the appeal period, the Veteran reported such ongoing symptoms as depressed mood, anxiety, suspiciousness, panic attacks occurring weekly, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty establishing and maintaining effective relationships, and difficulty adapting to stressful circumstances.  The Veteran denied suicidal/homicidal ideations; has not shown near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; suicidal or homicidal ideations; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships to justify an increased rating.  Although the absence of these symptoms is not always determinative, the Veteran failed to show other symptoms of similar severity, frequency, and duration.  

Moreover, there is no indication that the Veteran's PTSD symptoms have worsen over the period.  Therefore, the Board finds that the reported symptomatology more closely approximates the criteria for a 50 percent disability rating.   

The Board acknowledges that the Veteran is competent to report his observable symptoms relating to his PTSD.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, there is no indication from the statements that his symptoms warrant a rating in excess of the current 50 percent rating.  Thus, the 50 percent disability evaluation most accurately reflects the Veteran's PTSD.  

In sum, the Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier effective date COPD

Turning to the Veteran's claim of entitlement to an effective date prior to July 30, 2012 for service connection for COPD, the Board observes that the first document in the claims file indicating the Veteran's intention of filing a claim for service connection is dated July 30, 2012, the date the Veteran submitted his VA application for compensation.  As discussed in the Introduction, the April 12, 2011 date that was originally assigned was an administrative error.

The general rule for earlier effective dates for service connection provides that if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement will be either the day following separation or the date entitlement arose.  38 U.S.C. § 5110 (b)(1).  Here, there is no contention that a claim was received within a year of the Veteran's 1960 separation from service.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C. § 5101 (a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A review of the record shows that the first communication from the Veteran indicating an intent to apply for benefits was his claim that was received on July 30, 2012.  Indeed in the original claim he notes that he wishes to file a service connection claim for lung disease related to asbestos exposure. 

Despite the fact that the Veteran's COPD was first noted in the record in at least 2010 (the date entitlement arose), he did not file a claim for service connection until July 30, 2012.  As such, the date of receipt of claim is the later of the date of entitlement and the date of claim, and VA regulations dictate that the date of receipt of claim should be the effective date that is assigned. 

Accordingly, the claim for an effective date earlier than July 30, 2012, for the grant of service connection for COPD is not warranted.

Dependents' Educational Assistance

Regarding the Veteran's claim of entitlement to an earlier effective date for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C., Chapter 35, the Board finds that entitlement to an effective date earlier than July 30, 2012, is not warranted. 

Survivors' and Dependents' Educational Assistance, under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse, if the applicable criteria are met.  See 38 U.S.C. §§ 3500, 3501 (2012); 38 C.F.R. §§ 21.3020, 21.3021 (2017).

Basic eligibility for certification of DEA exists if the veteran was discharged from service under conditions other than dishonorable, or died in service, and either (1) has a permanent total service-connected disability, or (2) a permanent total service-connected disability was in existence at the date of the veteran's death, or (3) died as a result of a service-connected disability, or, if a service member (4) is on active duty as a member of the Armed Forces and, for a period of more than 90 days, has been listed by VA concerned as missing in action, captured in line of duty by a hostile force, or forcibly detained or interned in the line of duty by a foreign government or power.  38 C.F.R. § 3.807 (2017).

The Veteran was awarded eligibility to DEA effective July 30, 2012, based upon the finding that service connection was warranted for COPD with the assignment of a 100 percent rating due to outpatient oxygen therapy.  Since the effective date for DEA benefits was directly predicated on finding that the Veteran had a permanent and total disability rating due to service-connected disability, July 30, 2012, is the earliest date at which the Veteran could establish eligibility for Chapter 35 benefits. None of the other criteria for DEA under 38 C.F.R. § 3.807 have been met at any time.  Accordingly, entitlement to an earlier effective date for DEA benefits is denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for erectile dysfunction is denied.

Service connection for seizure disorder is denied.

An initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an effective date earlier than July 30, 2012, for the grant of service connection for COPD is denied.

Entitlement to an effective date earlier than July 30, 2012, for the grant of Chapter 35 DEA benefits is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


